Citation Nr: 1609488	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for lumbosacral degenerative disc disease.

2.  Propriety of the assignment of a separate rating for right lower extremity sciatic nerve involvement, evaluated as 10 percent from September 26, 2003 to May 1, 2012; 40 percent as of October 28, 2013; and 20 percent as of February 12, 2016.

3.  Propriety of the assignment of a separate rating for left lower extremity sciatic nerve involvement, evaluated as 20 percent as of January 14, 2016.

4.  Propriety of the assignment of a separate rating for bladder incontinence, evaluated as 60 percent as of October 28, 2013.

5.  Propriety of the assignment of a separate rating for bowel incontinence, evaluated as 30 percent as of October 28, 2013.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 60 percent rating for lumbosacral degenerative disc disease, evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In an October 2011 rating decision, the RO granted a separate 10 percent rating for right lower extremity radiculopathy associated with the Veteran's lumbar spine disability, effective from September 26, 2003.  The Board observes, however, that a May 2012 rating decision found that a clear and unmistakable error had occurred in granting the separate 10 percent rating, and thus the 10 percent rating was terminated effective May 1, 2012.

In June 2013, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2013, this matter was remanded for further development.  While on remand, in an October 2013 rating decision, the RO granted service connection for right lower extremity radiculopathy, rated as 40 percent disabling; bladder incontinence, rated as 60 percent disabling; and bowel incontinence, rated as 30 percent disabling, effective October 28, 2013.  Such rating decision also recharacterized the Veteran's back disability as lumbosacral degenerative disc disease and rated such under Diagnostic Code 5242.  In June 2014, the Veteran disagreed with the effective dates assigned for his neurological disabilities.  In August 2014, the RO issued a statement of the case.  The Board notes that the Veteran did not file a substantive appeal, however, such issues are part and parcel of his claim of entitlement to an increased rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  

Additionally, in a March 2016 rating decision, the RO continued the Veteran's separate 60 percent ratings for his lumbosacral degenerative disc disease and bladder incontinence; awarded service connection for left lower extremity sciatic nerve involvement with a 20 percent evaluation, effective January 14, 2016; and decreased the Veteran's rating for his lower extremity sciatic nerve involvement to 20 percent, effective February 12, 2016.  The Board also notes that such decision denied entitlement to a total disability rating based on individual unemployability (TDIU).

Finally, the Board notes that this appeal is now processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board observes that, subsequent to the October 2013 supplemental statement of the case (SSOC), pertinent evidence, to include February 2016 VA examination reports relevant to the back and bladder disabilities, were uploaded to the Veteran's VBMS file.  On March 1, 2016, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbosacral degenerative disc disease is manifested by pain, with forward flexion limited to between 20 and 45 degrees, without evidence of fracture of a vertebra, ankylosis, incapacitating episodes, or neurological impairment other than right lower extremity radiculopathy, bladder incontinence, and bowel incontinence as of October 28, 2013, and left lower extremity sciatic nerve involvement as of January 14, 2016.

2.  From September 26, 2003 to May 1, 2012, the 10 percent rating assigned for right lower extremity radiculopathy was contemplated in the assigned 60 percent rating pursuant to Diagnostic Code 5293 (2002) for the Veteran's low back disability.

3.  As of October 28, 2013, but no earlier, the Veteran's right lower extremity sciatic nerve involvement results in no more than moderately severe incomplete paralysis of the sciatic nerve and, as of February 12, 2016, such results in no more than moderate incomplete paralysis of the sciatic nerve. 

4.  As of January 14, 2016, but no earlier, the Veteran's left lower extremity sciatic nerve involvement results in no more than moderate incomplete paralysis of the sciatic nerve.

5.  As of October 28, 2013, but no earlier, the Veteran's bladder incontinence requires the wearing of absorbent materials which must be changed more than four times per day.

6.  As of October 28, 2013, but no earlier, the Veteran's bowel incontinence more nearly approximates extensive leakage and fairly frequent involuntary bowel movements, without a complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for lumbosacral degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); Diagnostic Code 5242 (2015).

2.  From September 26, 2003 to May 1, 2012, the assignment of a separate 10 percent rating for right lower extremity sciatic nerve involvement was clearly and unmistakably erroneous and was properly severed in a May 2012 rating decision.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.14, 4.71a, Diagnostic Code 5293 (2002).

3.  The assignment of a separate 40 percent rating, but no higher, as of October 28, 2013, but no earlier, and a 20 percent rating, but no higher, as of February 12, 2016, for right lower extremity sciatic nerve involvement was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The assignment of a separate 20 percent rating, but no higher, as of January 14, 2016, but no earlier, for left lower extremity sciatic nerve involvement was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The assignment of a separate 60 percent rating, but no higher, for bladder incontinence as of October 28, 2013, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7517 (2015).

6.  The assignment of a separate 60 percent rating, but no higher, for bowel incontinence as of October 28, 2013, but no earlier, is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded VA examinations in October 2008, November 2010, October 2013, and February 2016 in conjunction with the increased rating claim on appeal.  While the Veteran disagreed with the results of the November 2010 VA examination, neither he nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability with associated neurological impairments as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Further, in June 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's current symptoms with regards to his service-connected lumbar spine, to include any neurological symptomatology, as well as the impact such has on his daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, after considering the Veteran's testimony, the Board determined that a remand was necessary in order to obtain outstanding private and VA treatment records, and afford the Veteran a VA examination to assess the current severity of his service-connected back disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2013 remand directives by obtaining all available private treatment records and updated VA treatment records, as well as affording the Veteran an examination in October 2013.  Moreover, in accordance with the Board's remand directives, in the readjudication of the Veteran's claim, the AOJ should properly considered whether he is entitled to a higher rating under the criteria currently in effect, i.e., whether assigning separate ratings for orthopedic and neurologic manifestations results in a higher combined rating, by recharacterizing the Veteran's service-connected back disability under Diagnostic Code 5242 and assigning separate ratings for associated neurological manifestations in the October 2013 supplemental statement of the case and accompanying rating decision.  Therefore, that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

The Veteran contends that his lumbar spine disability, with associated neurological impairment, is more severe than the current ratings assigned.  He filed his claim for an increased rating in April 2008.

Private treatment records dated from January 2008 to April 2008 document chiropractic treatment for back, buttock, and leg pain with stiffness and popping, requiring the daily use of medication.

A June 2008 VA treatment record documents the Veteran's complaint of chronic back pain that has become progressively worse for one month.  The Veteran indicated that pain/spasms has radiated to his whole back.

During an October 2008 VA examination, the Veteran reported continued lumbar spine stiffness, numbness, and pain.  He indicated that he had no loss of bladder or bowel control.  He stated that the pain travels down the right leg and now down to the left buttock.  He reported that his back condition has not resulted in any incapacitation.  Physical examination revealed no present scar; his posture and gait were within normal limits; there was no radiating pain on movement; muscle spasm was absent; there was tenderness noted on examination which the Veteran described as mild to percussion; there was negative straight leg raising test on the right and left; and there was no ankylosis of the spine.  Range of motion revealed flexion to 68 degrees with pain occurring at 40 degrees; extension to 20 degrees with pain occurring at 20 degrees; right lateral flexion was to 26 degrees; left lateral flexion was to 22 degrees; and right and left rotation were each 30 degrees.  The examiner noted that the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted that there were no signs of IVDS.

Neurological examination of the lower extremities revealed motor function and sensory function were within normal limits, and the reflexes were normal.  The examiner noted that the diagnosis was changed to degenerative joint disease and disc degenerative joint disease narrowing and levoscoliosis.  He indicated that there were no radicular findings and no IVDS findings.  The Veteran reported that he was currently employed and that he has a special chair at work to make his disability tolerable.

An August 2009 VA Magnetic Image of the lumbar spine revealed stable examination with mild degenerative disease, but no canal or neuroforaminal stenosis.

During a September 2009 VA electrodiagnostic consultation the Veteran reported that he continues to have low back pain.  He indicated that his main symptom was radiating pain to both legs.  He reported one episode of bladder incontinence 2 days prior; however, such had not happened since.  He denied bowel incontinence.  The Veteran reported that he continues to work as much as possible.  He underwent a nerve conduction study (NCS) that showed no conclusive evidence of a left lumbosacral radiculopathy and limited study of the right only showed isolated finding of mild decreased phasicity of the biceps femoris long head.  The study was essentially normal.

A March 2010 private electromyogram (EMG)/NCS showed electrophysiologic evidence suggestive of bilateral S1 radiculitis, slightly worse on the right than the left.

During a November 2010 VA examination, the Veteran reported experiencing constant stiffness, fatigue, spasms, decreased motion, paresthesia and numbness due to his back disability.  He indicated that he experiences weakness in his spine and leg.  The Veteran stated that he has bowel problems in relation to his back and that fecal leakage occurs less than one-third of the day, which he describes as slight in nature.  He indicated that he did not require a pad.  The Veteran denied any problems with erectile dysfunction or bladder problems in relation to his back.  He indicated that he has not had physician ordered bedrest as a result of his back.  The Veteran indicated that he was currently working a desk job and must continually change position as well as stand frequently to decrease the back and leg pains.  

Physical examination revealed no scar in relation to the back; his posture was within normal limits; his gait was antalgic due to back and right leg pain; there was no radiating pain on movement; muscle spasm was absent; there was general midline lumbar tenderness, and tenderness at the lumbo-iliac crest notch bilaterally; there was positive straight leg raising test on the right and left; and there was no ankylosis of the spine.  Range of motion revealed flexion to 25 degrees with pain occurring at 25 degrees; extension to 10 degrees with pain occurring at 10 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; and right and left rotation were also each 10 degrees.  The examiner noted that the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Neurological examination revealed the lower extremities showed no signs of pathologic reflexes.  The examiner noted that there were signs of IVDS and that the most likely peripheral nerve involved was the sciatic nerve.  He indicated that the IVDS causes bowel dysfunction without the need for a pad; however, there was no bladder or erectile dysfunction.  The examiner indicated, based on the objective findings of the examination, that the diagnosis was lumbosacral degenerative disc disease with right sciatic IVDS.  

At his Board hearing in June 2013, the Veteran testified to an increased severity of his service-connected degenerative disc disease of the thoracolumbar spine since his last VA examination in November 2010.  In particular, the Veteran alleged bowel and bladder incontinence which required the use of up to 5 absorbent pads per day as well as right foot drop. 

During a October 28, 2013, VA examination, the Veteran indicated that he disagreed with the November 2010 VA examination results.  He indicated that he experiences constant pain, accompanied by fatigue, weakness, incoordination, and limited motion.  He reported that such is associated with bowel and bladder dysfunction.  The Veteran indicated that his stool leaks uncontrollably and that his urine leaks constantly for about 10 minutes after he's completed urination.  

Physical examination revealed the spine exhibited less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The Veteran was noted to have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine; diffuse lumbar tenderness and spasm with complete loss of lumbar lordosis; guarding or muscle spasms with abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Range of motion revealed forward flexion to 20 degrees; extension to 5 degrees; right and lateral flexion to 5 degrees; and right and left lateral rotation to 5 degrees.  There was no additional limitation in ranges of motion following repetitive-use testing.  The examiner noted that the Veteran's IVDS had not had any incapacitating episodes over the past 12 months.  It was noted that the Veteran requires the assistive use of a regular brace and constant cane.  

With regard to radiculopathy, the examination was negative for any findings on the left side.  However, with regard to the right side, it was noted that such resulted in moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  It was further noted that such was the result of involvement of the sciatic nerve; however, such only affected the right side and resulted in moderate impairment.  It was also noted that the Veteran had bladder and bowel incontinence, as described above, that resulted the use of Depends undergarments day and night because of almost constant and unpredictable stool or urine leakage.  The Veteran changed the Depends about every hour.

The examiner noted that the Veteran's back disability impacts his ability to work because his work is sedentary as administrative support assistance at Ft. Lewis; and his back will not allow for physical labor.  

During a February 12, 2016, VA examination, the examiner noted that the Veteran's back disability was identified as lumbosacral degenerative disc disease.  The Veteran reported daily flare-ups of his back disability upon use.  He reported that his walking is limited to less than one-half mile; he was only able to stand 10-15 minutes; and he experiences difficulty with bending, putting on his shoes, and showering.  Range of motion revealed forward flexion to 45 degrees; extension to 25 degrees; right and lateral flexion to 25 degrees; and right and left lateral rotation to 30 degrees.  The Veteran was able to perform repetitive-use testing with at least three repetitions. There was no additional limitation in ranges of motion following repetitive-use testing.  Additional factors that contributed to the Veteran's disability were weakened movement, disturbance of locomotion, interference with sitting and standing.  

Muscle strength and reflex testing, as well as sensation to light touch, were normal in both lower extremities.  There was no muscle atrophy.  Straight leg raising test was positive in both lower extremities.  The examiner noted that the Veteran had severe intermittent pain in both lower extremities due to radiculopathy.  No constant pain, paresthesias and/or dysesthesias, or numbness were noted in either extremity.  He noted that the sciatic nerve was involved and that such was moderate in both lower extremities.  There was no noted ankylosis of the spine and the Veteran did not have any incapacitating episodes that required bedrest within the past 12 months.  The examiner noted that the Veteran was in constant need of a cane.  The examiner noted that the Veteran had a scar on his low back, however such was not painful or unstable.  Finally, the examiner noted that the Veteran's disability had a functional impact in that his employment would be limited to sedentary, as he should avoid heavy lifting.

Lumbar Spine Disability 

The Veteran's 60 percent rating for his lumbar spine disability has been in effect since June 20, 1996 and was previously evaluated as lumbosacral degenerative disc disease under Diagnostic Code 5293 (2002), which provided a maximum 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  However, in the October 2013 rating decision, the RO recharacterized the Veteran's back disability as lumbosacral degenerative disc disease and rated such under Diagnostic Code 5242.

Diagnostic Code 5242 pertains to degenerative arthritis of the spine, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that a rating in excess of 60 percent is not warranted.  In this regard, prior to October 2013, the Veteran's back disability was characterized as lumbosacral degenerative disc disease under Diagnostic Code 5293 (2002), which provided a maximum 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Based on the foregoing evidence, the Board finds that the Veteran's 60 percent rating contemplated his limitation of motion as well as his neurological complaints referable to radiculopathy and bladder and/or bowel incontinence.  Furthermore, such rating was the maximum schedular evaluation for a back disability, absent fracture of a vertebra or ankylosis, which are not shown by the record.  

In the October 2013 rating decision, the RO recharacterized the Veteran's back disability as lumbosacral degenerative disc disease and rated such under Diagnostic Code 5242 (2015), which provides for separate ratings for orthopedic and neurologic manifestations.  As the Veteran has been awarded separate ratings for his neurological manifestations, such will be addressed separately below. 

With respect to the orthopedic manifestations, the evidence must demonstrate unfavorable ankylosis of the entire spine in order to the meet the criteria for a higher rating.  However, the record does not reflect evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. Indeed, although flexion was limited between 20 and 45 degrees at worst during the appeal period, no ankylosis was found on October 2008, November 2010, October 2013, and February 2016 VA examinations.  There is also no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Furthermore, while the Veteran has complained of a decrease in the range of motion as well as pain, he has not alleged that his entire spine is ankylosed in any position.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 60 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40 ,4.45, 4.59.

Further, the Veteran has not alleged that when his back pain occurred, he had to be limited to bed rest.  The medical evidence is also negative for any incapacitating episodes of the Veteran's lumbar spine disability during the entire appeal period.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  Regardless, the Board observes that a 60 percent rating is the maximum rating under this criteria.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board observes that the Veteran has been awarded separate ratings for right lower extremity sciatic nerve involvement, left lower extremity sciatic nerve involvement, bladder incontinence, and bowel incontinence, which will be separately addressed below.  However, there are no additional objective neurologic manifestations of the Veteran's back disability. 

Right Lower Extremity Sciatic Nerve Involvement

As noted in the Introduction, in an October 2011 rating decision, the AOJ awarded service connection and assigned a separate 10 percent rating for right lower extremity sciatic nerve involvement effective September 26, 2003.  In a subsequent May 2012 rating decision, the AOJ determined that a clear and unmistakable error had occurred in granting service connection and assigning the separate 10 percent rating, and thus the 10 percent rating was terminated effective May 1, 2012.  Indeed, it was noted that the Veteran's 60 percent rating under Diagnostic Code 5293 contemplates sciatic neuropathy, and therefore a separate rating for right lower extremity radiculopathy could not be assigned.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  Consequently, the Board finds that, from September 26, 2003 to May 1, 2012, the assignment of a separate 10 percent rating for right lower extremity sciatic nerve involvement was clearly and unmistakably erroneous and was properly severed in the May 2012 rating decision.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.14, 4.71a, Diagnostic Code 5293 (2002).  The Board further observes that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400 (o)(1).   

The Board observes that the Veteran's service-connected right lower extremity radiculopathy is evaluated as 40 percent disabling as of October 28, 2013, and 20 percent disabling as of February 12, 2016.  In this regard, while the Veteran complained of numbness, weakness, and radiating pain in his right leg during the entire appeal period, the Board finds that the Veteran's symptomatology was contemplated in his currently assigned 60 percent rating under Diagnostic Code 5293 prior to October 2013.  

Under Diagnostic Code 8520, which pertains to the sciatic nerve, a 40 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As relevant to the propriety of the assigned 40 percent rating for right lower extremity radiculopathy as of October 28, 2013, the Board finds the evidence, namely the October 2013 VA examination report shows the impairment of the sciatic nerve on the right side results in no more than moderately severe incomplete paralysis of the sciatic nerve.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with his right lower extremity radiculopathy, to include moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness as reported at the October 2013 VA examination.  However, the examiner determined that such right-sided radiculopathy only resulted in moderate impairment.  Therefore, the Board finds that, for the period beginning October 28, 2013, through February 12, 2016, the Veteran's right lower extremity sciatic nerve involvement results in no more than moderately severe incomplete paralysis of the sciatic nerve.  Consequently, a rating in excess of 40 percent during such time period is not warranted.  

Subsequently, on examination on February 12, 2016, muscle strength and reflex testing and sensation to light touch was normal in right lower extremity.  There was no muscle atrophy.  The examiner noted that the Veteran had severe intermittent pain in the right lower extremities due to radiculopathy; however, there was no constant pain, paresthesias and/or dysesthesias, or numbness.  The examiner further determined that the sciatic nerve was involved and that such was moderate in the right lower extremity.  Therefore, the Board finds that, as of February 12, 2016, the Veteran's right lower extremity sciatic nerve involvement results in no more than moderate incomplete paralysis of the sciatic nerve.  Consequently, a rating in excess of 20 percent is not warranted as of such date.

Left Lower Extremity Sciatic Nerve Involvement

As noted in the Introduction, a separate 20 percent rating for left lower extremity sciatic nerve involvement was awarded as of January 14, 2016, the date of the Veteran's TDIU claim.  However, the Board notes that, while the Veteran complained of radiating pain previously, such was not objectively shown until the February 2016 VA examination.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Indeed, objective findings were positive straight leg raising test in the left lower extremity, constant intermittent pain in the sciatic nerve, and that such was moderate in nature.  Because the Veteran's neurological manifestations are wholly sensory in nature, and the examiner noted that such was moderate, the Board finds that a 20 percent rating, but no higher, for left lower extremity radiculopathy, effective January 14, 2016, but no earlier, was proper.  38 C.F.R. § 4.124a, Code 8520.  

Bladder and Bowel Incontinence

The Board observes that the Veteran's service-connected bladder incontinence is evaluated as 60 percent disabling and bowel incontinence is evaluated as 30 percent disabling as of October 28, 2013.  Prior to such date, such neurological manifestations were contemplated in the 60 percent rating assigned under Diagnostic Code 5239 (2002).  Regardless, the Board observes that the evidence did not show that bladder or bowel incontinence were separately compensable prior to October 28, 2013.  Indeed, treatment records to include private and VA show no complaints of or treatment for either bladder or bowel incontinence.  During the October 2008 VA examination, the Veteran denied both bladder and bowel incontinence.  During a September 2009 VA consultation, he reported one episode of bladder incontinence 2 days prior, however such had not happened since, and he denied bowel incontinence.  During the November 2011 VA examination, while the Veteran indicated that he experiences some fecal leakage, it was not constant, and he did not require a pad.  Further, he indicated that he did not experience bladder incontinence.

However, during the October 2013 VA examination, the examiner noted that the Veteran has associated bowel and bladder dysfunction in relation to his service-connected lumbar spine disability.  He indicated that the stool leaks uncontrollably and at times the stool may leak without urge; the stool leaks with the passage of gas, and the Veteran often has the urge for stool even after completing a bowel movement.  The examiner noted that urine leaks constantly for about 10 minutes after the Veteran has completed urination.  The examiner noted that the Veteran wears Depends undergarments every day and night because of the almost constant and unpredictable stool or urine leakage.  It was noted that the Veteran changed his Depends about every hour.

During the February 2016 VA bladder examination, the examiner noted that the Veteran experiences bladder incontinence.  The Veteran reported that his condition had worsened, in that he has constant incontinence and has to change his Depends up to 15 times per day.  The examiner documented that the Veteran's bladder disability required the use of absorbent material that needed to be changed more than 4 times per day.  The examiner indicated that the Veteran did not have any other bladder/urethral conditions to include renal dysfunction.  It was also determined that the bladder disability presented no functional impairment to include the Veteran's ability to work.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year is rated noncompensable (zero percent).  38 C.F.R. § 4.115a.

Sphincter control impairments of the rectum and anus are rated under Code 7332.  A 10 percent rating is appropriate if the impairment is manifested by constant slight or occasional moderate leakage, and a 30 percent rating is appropriate if there are occasional involuntary bowel movements that necessitate the wearing of a pad.  A 60 percent rating is appropriate if the impairment is manifested by extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is appropriate if there is a complete loss of sphincter control. 38 C.F.R. § 4.114, Code 7332.

As relevant to the propriety of the assigned 60 percent rating for bladder incontinence, prior to October 28, 2013, the Veteran is not entitled to a compensable evaluation.  The Board acknowledges the Veteran's complaints of bladder incontinence during a September 2009 VA visit.  However, the Veteran also reported that it was a one-time episode.  Furthermore, in November 2010, the Veteran denied bladder incontinence.  It is not until the October 28, 2013 VA examination that there are objective symptoms of bladder incontinence.  As of this date, the criteria establish that a 60 percent evaluation is warranted for urinary symptoms requiring the changing of absorbent materials more than 4 times per day. This is the maximum schedular evaluation permitted.  See 38 C.F.R. § 4.115a.  Additionally, on the most recent February 2016 VA examination, there is no additional bladder disability to include renal dysfunction, which if found, could potentially warrant an increase rating.  See 38 C.F.R. § 4.115a.

Relevant to the Veteran's associated bowel impairment, the Board does not find that a compensable evaluation is warranted prior to October 28, 2013.  Although the Veteran reported some fecal leakage during the November 2010 VA examination, it was noted that the leakage was slight, was not constant, and did not require the use of an incontinence pad.  As with the bladder incontinence, it is not until the October 28, 2013 VA examination that there are objective symptoms of a compensable rating for bowel incontinence.  The Board finds that the symptomatology more nearly approximates a 60 percent rating.  Indeed, the Veteran is reasonably shown to have extensive leakage and fairly frequently involuntary bowel movements, as it is noted that the stool leaks uncontrollably, he stools without urge, and with the passage of gas.  Further it is noted that he has to constantly wear Depends because of the almost constant and unpredictable stool leakage.  Thus the Board finds that based on the findings, the Veteran's disability picture in relation to his bowel incontinence more nearly approximates the criteria required for a 60 percent rating, and thus a 60 percent rating is warranted for bowel incontinence as of October 28, 2013.  See 38 C.F.R. § 4.7.

The Board notes, however from October 28, 2013, an evaluation in excess of 60 percent is not warranted for bowel incontinence.  In order to substantiate an evaluation in excess of 60 percent, the evidence must show that there is complete loss of sphincter control.  There is no medical evidence subsequent to the October 2013 VA examination that shows complete loss of sphincter control.  As such, an evaluation in excess of 60 percent is not warranted following October 28, 2013.  

Other Considerations 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay statements are competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue. 

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each portion of the appeal period.  Therefore, assigning additional staged ratings for any of the disabilities is not warranted at any point during the appeal period. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine, right lower extremity radiculopathy, left lower extremity radiculopathy, bladder incontinence, and bowel incontinence with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his lumbar spine, his right and left lower extremity radiculopathy, bladder incontinence and bowel incontinence, as well as the impact such have on his overall health.  There are no additional symptoms of such disabilities that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the course of the appeal, a claim for TDIU was considered and denied by the RO in a March 2016 rating decision.  The Veteran has not, as of yet, appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claim, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 60 percent for lumbosacral degenerative disc disease is denied.

The assignment of a separate rating for right lower extremity sciatic nerve involvement, evaluated as 10 percent from September 26, 2003 to May 1, 2012, was improper and appropriately severed; the appeal is denied.

The assignment of a separate 40 percent rating, but no higher, as of October 28, 2013, but no earlier, and a 20 percent rating, but no higher, as of February 12, 2016, for right lower extremity sciatic nerve involvement was proper; the appeal is denied.

The assignment of a separate 20 percent rating, but no higher, as of January 14, 2016, but no earlier, for left lower extremity sciatic nerve involvement was proper; the appeal is denied.

The assignment of a separate 60 percent rating, but no higher, as of October 28, 2013, but no earlier, for bladder incontinence was proper; the appeal is denied.

The assignment of a separate 60 percent rating, but no higher, as of October 28, 2013, but no earlier, for bowel incontinence is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


